Citation Nr: 1636004	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for muscle and joint pain.

3. Entitlement to service connection for hernia repair.

4. Entitlement to service connection for muscle tension headaches.

5. Entitlement to service connection for chronic fatigue syndrome associated with insomnia.

6. Entitlement to service connection for nausea.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to an initial rating in excess of 50 percent, prior to May 20, 2016, and in excess of 70 percent, thereafter, for depressive disorder not otherwise specified claimed as posttraumatic stress disorder (PTSD). 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992 with additional service in the Army National Guard and the United States Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary prior to final adjudication of the Veteran's claims for entitlement to service connection for hypertension, muscle and joint pain, hernia repair, muscle tension headaches, chronic fatigue syndrome associated with insomnia, and nausea.

The Board remanded this claim in March 2015 for further development including a request that an attempt be made to obtain further service personnel record and service treatment records including such records from the Veteran's Army Reserve Service.  However, a review of the claims file reveals no indication that such development has been undertaken since the March 2015 remand.    

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id.  The matter must thereby be remanded to cure the aforementioned defects.  Id.  

Moreover, the March 2015 remand requested a new VA examination be conducted and medical opinion on etiology of the claimed disabilities be obtained.  In April 2016, following examination, the requested opinion was provided; however, the Board finds two inadequacies in the opinion.

First, in regards to nausea, the examiner attributes it to gastroesophageal reflux disease (GERD).  In providing this opinion, however, the examiner did not address whether GERD is at least as likely as not etiologically related to active duty service.  Second, in regards to fatigue, the examiner attributes it to sleep disturbances resulting from his diagnose obstructive sleep apnea and insomnia.  In providing this opinion the examiner stated "[t]here is no support in the available evidence for either a cause or an aggravation of the veteran's subjective C/O [complaints of] fatigue, specifically as due to his diagnosed depression."  A separate VA mental disorders examination report, completed in July 2016, indicates that chronic sleep impairment is a symptom of the Veteran's service connected depressive disorder.  As such, it is unclear if the April 2016 VA examiner is indicating that the Veteran's insomnia is a separate and distinct condition from the chronic sleep impairment experienced as a result of the diagnosed depressive disorder.

Therefore, the Board finds it necessary that an addendum opinion be obtained addressing these issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Finally, by December 2013 Rating Decision, the RO granted entitlement to service connection for depressive disorder not otherwise specified claimed as posttraumatic stress disorder (PTSD), awarding an evaluation of 50 percent effective February 23, 2012.  In the same Rating Decision the RO denied entitlement to service connection for sleep apnea.  In November 2014, the Veteran submitted a Notice of Disagreement (NOD) with the December 2013 Rating Decision.  

The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a Statement of the Case (SOC), is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

The Board acknowledges that subsequent to the Veteran's November 2014 NOD an increased rating of 70 percent for service-connected depressive disorder not otherwise specified claimed as PTSD was granted, effective May 20, 2016.  Nevertheless, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Contact all appropriate records repositories, to include the NPRC, the Army Human Resources Command (HRC), and the Veteran's most recent Army Reserve unit of assignment (request the Veteran's assistance in identification of any Reserve unit of assignment as necessary) and request his complete service personnel records for the purpose of identifying the last known unit of assignment and records of any hazardous occupational and environmental exposures while stationed in Southwest Asia from February 13, 1991 to May 2, 1991.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

 2. Also contact all appropriate records repositories, to include the Records Management Center (RMC) and the Veteran's most recent Reserve unit of assignment, and request his complete service treatment records and examination reports dating from December 1988.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken until a negative response is received.

3. Following completion of items (1) and (2), return the claims file to the provider of the April 2016 opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD is etiologically related to active duty service?

(b) Whether the Veteran's insomnia is a separate and distinct diagnosis from the chronic sleep impairment that is a symptom of his service-connected major depressive disorder and, if so, is the insomnia at least as likely as not etiologically related to active duty service?

(c) In the event new records are obtained as a result of the development undertaken pursuant to items (1) and (2), the examiner is asked to indicate if any change is necessary in the April 2016 opinion in light of the newly obtained records.

4. In regards to the claims of entitlement to service connection for sleep apnea and entitlement to an initial increased rating for depressive disorder not otherwise specified claimed as PTSD, issue a Statement of the Case with respect to these issues.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a Statement of the Case.

5. In regards to the other claims, after completing the requested development, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




